DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20070175048 to Holley et al.
In re claim 1, Holley teaches an apparatus comprising: 
(a) base housing (600) defining: 
(i) an upwardly presented support surface (see Annotated Figure 8, below), and 
(ii) a distally oriented tip receiving recess (604), wherein the distally oriented tip receiving recess is sized and configured to receive a bulbous distal tip of a dilation catheter (Para 0035); 
(b) an actuator (606) movably coupled with the base housing; and 
(c) a blade (608) secured to the actuator, wherein the actuator is operable to move the blade downwardly relative to the base housing, wherein the blade is configured to sever a portion of a dilation catheter along a plane longitudinally interposed between the support surface and the tip receiving recess to thereby sever the bulbous distal tip of the dilation catheter in response to movement of the actuator relative to the base housing (Fig. 8).

    PNG
    media_image1.png
    275
    562
    media_image1.png
    Greyscale


In re claim 2, the upwardly presented support surface defines a downwardly extending support recess (Fig. 8, the blade is disposed in the support recess, which extends the length of the housing), wherein the downwardly extending support recess is positioned to correspond with the distally oriented tip receiving recess (Fig. 8).
In re claim 5, wherein the actuator (606) is operable to translate downwardly relative to the base housing (602) to thereby drive the blade downwardly relative to the base housing.
In re claim 10, wherein the blade (608) includes a sharp edge, wherein the sharp edge is configured to traverse an axis extending proximally from the distally oriented tip receiving recess.
In re claim 11, wherein the base housing (602) and the actuator (606) are configured to shield the sharp edge of the blade (Fig. 8).
In re claim 13, further comprising a dilation catheter having a bulbous tip, the bulbous tip being configured to fit in the distally oriented tip receiving recess of the base housing.
The Examiner notes, the preamble is directed to an apparatus and not the dilation catheter. While claim 1, positively recites the catheter, the limitations to the catheter in claim 13 are not positively recited. Since the limitations of claim 13 are directed to the workpiece which is 
In re claim 14, wherein the bulbous tip is configured to fit in a medial region of a Eustachian tube of a human patient, wherein the bulbous tip is configured to not pass through an isthmus of a Eustachian tube of a human patient.
The Examiner notes, the preamble is directed to an apparatus and not the dilation catheter. While claim 1, positively recites the catheter, the limitations to the catheter in claim 14 are not positively recited.
In re claim 15, wherein a distal portion of the dilation catheter that is proximal to the bulbous distal tip is configured to pass through an ostium of a paranasal sinus of a human patient.
The Examiner notes, the preamble is directed to an apparatus and not the dilation catheter. While claim 1, positively recites the catheter, the limitations to the catheter in claim 15 are not positively recited.

In re claim 1, Holley teaches an apparatus comprising: 
(a) base housing (702) defining: 
(i) an upwardly presented support surface (706,708), and 
(ii) a distally oriented tip receiving recess (724), wherein the distally oriented tip receiving recess is sized and configured to receive a bulbous distal tip of a catheter (Para 0035); 
(b) an actuator (734) movably coupled with the base housing; and 
(c) a blade (736) secured to the actuator, wherein the actuator is operable to move the blade downwardly relative to the base housing, wherein the blade is configured to sever a portion of a dilation catheter along a plane longitudinally interposed between the support surface and the tip receiving recess to thereby sever the bulbous distal tip of the dilation catheter in response to movement of the actuator relative to the base housing.

In re claim 3, the downwardly extending support recess has a generally U-shaped profile (Fig. 11, the housing and the recessed portion both have a generally U-shaped profile).
In re claim 4, wherein the actuator defines an upwardly extending lower recess (740 has an upward dimension that corresponds with the support recess), wherein the upwardly extending lower recess is positioned to correspond with the downwardly extending support recess.
In re claim 12, wherein the blade defines one (738) opening, wherein the actuator defines at least one boss (730) configured to fit in the one opening to thereby secure the blade relative to the actuator.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Holley in view of US Patent No. 5,992,022 to Carrera.
In re claim 6, Holley teaches an actuator, but does not teach the actuator comprises a flange configured for engagement by an operator to drive the actuator down relative to the base housing.
Carrera teaches an actuator (30) having a flange (Fig. 1, there is a portion of the actuator that overhangs another portion, creating a flange) configured for engagement by an operator to drive the actuator down relative to the base housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the actuator of the embodiment to Figure 8 of Holley with a flange as taught by Carrera to provide the operator with a edge to grip to stabilize the device while driving the blade into the workpiece to obtain a desired cut in a desired location.

Regarding claims 7-9, embodiment to Figure 8 of Holley teaches an actuator reciprocating in a base, but does not teach wherein the base housing further includes a pair of lateral channels, wherein the lateral channels of the base housing are configured to receive corresponding lateral portions of the actuator, the lateral portions of the actuator comprise latch arms configured to fit in the lateral channels of the base housing, wherein each latch arm comprises a latch head, wherein each lateral channel comprises a retainer boss, wherein the retainer bosses are configured to cooperate with the latch heads to restrict upward movement of the actuator relative to the base housing.
Carrera teaches the base housing further includes a pair of lateral channels (5), wherein the lateral channels of the base housing are configured to receive corresponding lateral portions of the actuator (8,31), the lateral portions of the actuator comprise latch arms (6) configured to fit in the lateral channels (5) of the base housing, wherein each latch arm comprises a latch head (7), wherein each lateral channel comprises a retainer boss (see Annotated Figure 1, .

    PNG
    media_image2.png
    356
    377
    media_image2.png
    Greyscale




Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holley in view of US Patent Application Publication No. 20130274715 to Chan et al.
In re claim 16, embodiment 8 to Holly teaches, an apparatus, comprising: 
(a) a catheter (Para 0035), and 
(b) a cutting instrument, the cutting instrument comprising: (i) a base housing (602), the base housing defining:
(A) a support surface (housing 602 has support surfaces which are configure to hold and support the shaft during cutting) configured to support the distal portion of the shaft, and 
(B) a tip receiving recess (604) configured to receive the tip while the support surface supports the distal portion of the shaft, 
(ii) an actuator (606) movably coupled with the base housing, and 

	Regarding claim 16, Holley teaches a catheter, but does not teach a dilation catheter comprising, a shaft, a dilator at a distal portion of the shaft, a bulbous distal tip secured to the shaft at a location distal to the dilator.
	Chan teaches a dilation catheter comprising, a shaft (202), a dilator (Para 0032, 0037, 0064, and recited in claim 14) at a distal portion of the shaft, a bulbous (204) distal tip (212) secured to the shaft at a location distal to the dilator.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the cutting device of Holley to cut the tip of a dilation catheter as taught by Chan to an appropriate size to reduce the risk of accidental dislodgement and/or severe injury because of the external portion of the catheter (Para 0006, Holley). Cutting the catheter to an appropriate size reduces the patient’s risk for local and systematic infectious complications (Para 0006, Holley).
In re claim 17, modified Holley teaches wherein the support surface (housing 602 has support surfaces which are configure to hold and support the shaft during cutting, Holley) is upwardly presented, wherein the actuator (606, Holley) is operable to move downwardly relative to the base housing to thereby drive the blade to sever the bulbous distal tip from the shaft.

In re claim 18, Holley teaches a method, comprising: (a) inserting a distal end of a catheter into a cutting instrument (Para 0035), wherein the cutting instrument includes:
 (i) a base housing (602), the base housing defining a distally oriented tip receiving recess, 
(ii) an actuator (606) movably coupled with the base housing, and 
(iii) a blade (608) secured to the actuator; 

(c) removing the distal end of the catheter from the cutting instrument (Para 0048, after the catheter is cut, it is removed).
Regarding claim 18, Holley teaches cutting a catheter, but does not teach the catheter is a dilation catheter. 
Chan teaches a dilation catheter (Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the cutting device of Holley to cut the tip of a dilation catheter as taught by Chan to an appropriate size to reduce the risk of accidental dislodgement and/or severe injury because of the external portion of the catheter (Para 0006, Holley). Cutting the catheter to an appropriate size reduces the patient’s risk for local and systematic infectious complications (Para 0006, Holley).
In re claim 19, modified Holley teaches wherein the distal tip is bulbous (204, Chan), wherein the removed distal end has a smaller outer diameter than the inserted distal end due to the severing of the bulbous distal tip from the dilation catheter (Fig. 9a, Chan).
In re claim 20, further comprising:(a) using the dilation catheter to dilate a Eustachian tube of a patient before the act of inserting (Para 0006, Holley); and (b) using the dilation catheter to dilate a passageway associated with drainage of a paranasal sinus of the patient after the act of removing (Para 0006, Holley). 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 5791051 drawn to an actuating cutter. US PGPUB 20080236358 drawn to a catheter cutter.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724